CRAIL, P. J.
The defendant was convicted of rape and also of robbery and appeals from the judgment. The points upon which he relies are not separately stated in Ms brief, but we can see that he complains (1) about the sufficiency of the evidence and (2) about certain remarks made by the district attorney in his closing argument to the jury.
With regard to the evidence he argues that “a number of witnesses were produced to testify for the plaintiff *403and respondent whose testimony was volunteered for the purpose of misleading the jury”. But he does not argue at all the legal proposition that there is not any substantial evidence to sustain the verdict, which is the only question in this regard that we may review on appeal. With regard to the remarks of the district attorney, there is no claim that the court made erroneous rulings with regard thereto. The remarks themselves were not such as in themselves to constitute reversible error.
Judgment affirmed.
Wood, J., and McComb, J., pro tem., concurred.